Citation Nr: 0820962	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-25 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Eligibility for payment of attorney fees from past-due 
benefits.  


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.  He died on February [redacted], 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May and August 2005 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

In November 2005, there was received the veteran's original 
claim for service connection for diabetes mellitus.  

In a rating decision of May 1996, of which the veteran was 
notified the following month, the RO denied entitlement to 
service connection for Type II diabetes mellitus, essentially 
on the basis that no such disability was shown during the 
veteran's period of active military service, or for a number 
of years thereafter.  The veteran voiced no disagreement with 
that denial of benefits, which subsequently became final.  

In July 2003, the RO received the veteran's "reopened" claim 
for service connection for Type II diabetes mellitus, as well 
as for kidney cancer, and renal failure.  All of those 
disabilities were claimed as secondary to the veteran's 
exposure to Agent Orange during his period of service in the 
Republic of Vietnam.  

In August 2004, the veteran retained the appellant, an 
attorney, to assist him in the pursuit of his claim for 
benefits before the RO.  

In a rating decision of September 2003, the RO granted 
service connection for diabetes mellitus with end stage renal 
disease and coronary artery disease on the basis of exposure 
to Agent Orange in the Republic of Vietnam, effective from 
July 8, 2002.  That same rating decision granted service 
connection for peripheral vascular disease with amputation of 
the right large toe, diabetic neuropathy of both lower 
extremities, and diabetic retinopathy, all of which were 
considered secondary to the veteran's diabetes mellitus, with 
an effective date of July 8, 2002.  Special monthly 
compensation on account of housebound status, and basic 
eligibility for Dependents' Educational Assistance were also 
granted, once again, effective from July 8, 2002.  

In August 2004, there was received a Notice of Disagreement 
from the veteran's attorney voicing the veteran's 
dissatisfaction with the effective date assigned for the 
aforementioned benefits.  

In a rating decision of December 2004, which decision was 
never promulgated, the RO granted an effective date of 
November 29, 1995 for a 10 percent evaluation for service-
connected diabetes mellitus with end stage renal disease, 
with a 100 percent evaluation assigned effective from 
March 29, 1999.  That same rating decision granted a 
10 percent evaluation for peripheral vascular disease with 
amputation of the right great toe effective from September 8, 
2000, with a 30 percent evaluation effective from 
September 28, 2000.  Also granted were respective 10 percent 
evaluations for diabetic neuropathy of the right and left 
lower extremities, each effective from September 8, 2000, as 
well as an effective date of September 25, 2003 for the award 
of special monthly compensation based on housebound status.  
Finally, a noncompensable evaluation for diabetic retinopathy 
was assigned effective from August 25, 1999, while a 
30 percent evaluation for coronary artery disease was 
assigned effective from August 5, 2003.  

In February 2005, the RO was informed by the veteran's 
surviving spouse and son-in-law of the veteran's death on 
February [redacted], 2005.  

In an Attorney Fee Eligibility Decision dated in May 2005, 
the RO denied entitlement to the payment by VA of attorney 
fees from past due benefits.

In July 2005, the appellant/attorney voiced his disagreement 
with the denial of eligibility for attorney fees from past-
due benefits.  

In an Attorney Fee Eligibility Decision dated in August 2005, 
the RO continued its denial of entitlement to the payment by 
VA of attorney fees from past-due benefits.  

In a Substantive Appeal received by the RO in August 2005, 
the appellant/attorney requested a hearing before a member of 
the Board of Veterans' Appeals.  

In a deferred rating decision dated in July 2007, it was 
noted that the pending appeal for attorney fees needed to 
"follow contested claim procedures," and that those 
procedures had been followed to the point of receipt of the 
attorney/appellant's Substantive Appeal.  Further noted was 
that the appellant had requested a travel board hearing.  
Under the circumstances, the appellant/attorney was to be 
notified that the contesting party, the veteran's widow, and 
her representative, the Veterans of Foreign Wars of the 
United States, were to be notified and afforded an 
opportunity to be present at the requested hearing.  

In the letter to the appellant, he was to be informed that 
the veteran's widow was to be informed of the date and time 
of the hearing in question, and notified that, should she so 
desire, she could attend the hearing and give relevant 
testimony.  

The veteran's widow was to be sent a letter, with a copy to 
her representative, the Veterans of Foreign Wars of the 
United States, noting the date and time of the scheduled 
hearing, and further notifying her that the 
appellant/attorney had requested a hearing, at which she had 
the right to appear and give testimony.  

Finally, noted on the Deferred Rating Decision was the 
widow's new address, to wit, [redacted], [redacted], [redacted] 
[redacted], [redacted]  [redacted].  

Pertinent evidence of record is to the effect that the 
veteran's widow was never sent a letter informing her of the 
date and time of the requested hearing before the Board, and 
of her right to attend and present testimony at that hearing.  
Further evidence is to the effect that, while a letter was, 
apparently, sent to the address of the appellant's law firm 
informing him of the date and time of his requested hearing, 
that letter was not addressed to him, but rather to the 
deceased veteran.  Significantly, neither the 
appellant/attorney nor the veteran's widow appeared for the 
hearing in question.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under the circumstances, the Board is of the opinion 
that both the veteran's widow and the attorney/appellant must 
be given the opportunity for an additional hearing before a 
traveling member of the Board prior to a final adjudication 
of this case.  

Accordingly, the case is REMANDED for the following action:  

The RO should take appropriate action to 
schedule the attorney/appellant for a 
hearing before a traveling Veterans Law 
Judge at the RO located in San Diego, 
California.  The attorney/appellant and 
the veteran's widow, as well as her 
accredited representative, should be 
informed of the date and time of that 
hearing, and given the opportunity to 
present testimony.  A copy of the letter 
scheduling the attorney/appellant for 
that hearing, as well as a transcript of 
the hearing, should be included in the 
veteran's claims folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

